Case 1:19-cv-00070-TSK-RWT Document 23 Filed 09/14/20 Page 1 of 12 PageID #: 884



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  KEVIN SCOTT NUTTER,

             Plaintiff,

  v.                                          Civ. Action No. 1:19-CV-70
                                                        (Kleeh)

  COMMISSIONER OF SOCIAL SECURITY,

             Defendant.


  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 21],
   GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 15],
  AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 12]

        Pending before the Court is a Report and Recommendation

  (“R&R”) from United States Magistrate Judge Robert W. Trumble (the

  “Magistrate Judge”). For the reasons discussed herein, the Court

  adopts the R&R.

                           I.    PROCEDURAL HISTORY

        On May 2, 2018, an Administrative Law Judge (“ALJ”) denied a

  request by the Plaintiff, Kevin Scott Nutter (“Plaintiff”), for

  social security benefits. The ALJ found that Plaintiff could

  perform his past relevant work as a gas dispatcher and was not,

  therefore, disabled. On April 1, 2019, Plaintiff filed a Complaint

  in this Court against the Defendant, the Commissioner of Social

  Security (“Defendant”), challenging the ALJ’s decision. Defendant

  filed an Answer on June 12, 2019. The Magistrate Judge set a
Case 1:19-cv-00070-TSK-RWT Document 23 Filed 09/14/20 Page 2 of 12 PageID #: 885
  NUTTER V. COMMISSIONER OF SOCIAL SECURITY                      1:19-CV-70

  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 21],
   GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 15],
  AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 12]

  briefing schedule and set a hearing. The parties filed cross

  motions for summary judgment, and the Magistrate Judge heard oral

  arguments on September 25, 2019. He entered the R&R on October 21,

  2019. Plaintiff objected to the R&R, and Defendant filed a Response

  to the Objections.

                          II.   STANDARDS OF REVIEW

        A.   The R&R

        When reviewing a magistrate judge’s R&R, the Court must review

  de novo only the portions to which an objection has been timely

  made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

  without     explanation,      any    of     the     magistrate     judge’s

  recommendations” to which there are no objections. Dellarcirprete

  v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

  Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

  uphold portions of a recommendation to which no objection has been

  made unless they are clearly erroneous. See Diamond v. Colonial

  Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

        B.   The ALJ’s Decision

        The scope of review for an administrative finding is limited

  to whether the ALJ applied the proper legal standards and supported

  the factual findings with substantial evidence. Hays v. Sullivan,

  907 F.2d 1453, 1456 (4th Cir. 1990). Substantial evidence is that

                                       2
Case 1:19-cv-00070-TSK-RWT Document 23 Filed 09/14/20 Page 3 of 12 PageID #: 886
  NUTTER V. COMMISSIONER OF SOCIAL SECURITY                      1:19-CV-70

  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 21],
   GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 15],
  AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 12]

  which a “reasonable mind might accept as adequate to support a

  conclusion.” Id. (quoting Richardson v. Perales, 402 U.S. 389, 401

  (1961) (internal quotations omitted)). The evidentiary standard

  “is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

  It is only “more than a mere scintilla.” Id. (quotation omitted).

  When determining whether substantial evidence exists, a court must

  “not undertake to reweigh conflicting evidence, make credibility

  determinations, or substitute [its] judgment for that of the

  [ALJ].” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005).

                                     III. R&R

        In the R&R, the Magistrate Judge recommends that the Court

  deny Plaintiff’s Motion for Summary Judgment and grant Defendant’s

  Motion for Summary Judgment. The Magistrate Judge conducts a

  thorough analysis of the parties’ motions, ultimately finding that

  the ALJ’s decision contains no legal error and is supported by

  substantial evidence.

                               IV.    OBJECTIONS

        Plaintiff objects to three portions of the R&R:

             1.    The Magistrate Judge’s “speculat[ion]
                   that the Administrative Law Judge would
                   have come to the same finding of fact
                   concerning Mr. Nutter’s limitations in
                   using    the    left  hand    had    the
                   Administrative    Law  Judge   correctly
                   determined that Mr. Nutter’s left hand
                   was atrophied”;
                                        3
Case 1:19-cv-00070-TSK-RWT Document 23 Filed 09/14/20 Page 4 of 12 PageID #: 887
  NUTTER V. COMMISSIONER OF SOCIAL SECURITY                      1:19-CV-70

  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 21],
   GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 15],
  AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 12]


             2.    The Magistrate Judge’s finding “that the
                   ALJ used Dr. Lateef’s assessment in
                   fashioning      Plaintiff’s      residual
                   functional capacity when concluding that
                   Mr. Nutter was restricted from constant
                   fine manipulation with the left hand even
                   though Dr. Lateef found that Mr. Nutter
                   could not perform even frequent fine
                   manipulation”; and

             3.    The Magistrate Judge’s finding “that the
                   ALJ resolved the conflict between the
                   testimony of the vocational expert and
                   the Dictionary of Occupational Titles
                   concerning how much fingering as required
                   to perform the claimant’s past relevant
                   work as a gas dispatcher, as required by
                   Social Security Ruling 00-4p, although
                   there is nothing in the Administrative
                   Law Judge’s decision to suggest that she
                   did resolve that conflict.”

  ECF No. 21 at 1-2.

                               V.    DISCUSSION

        After reviewing for clear error and finding none, the Court

  incorporates by reference all portions of the R&R to which no

  objection was made, including the Magistrate Judge’s statement of

  the five-step sequential process applied by an ALJ. As discussed

  above, the Court will review de novo the portions of the R&R to

  which Plaintiff objected.

        1.   Objection #1: Left-Hand Atrophy




                                       4
Case 1:19-cv-00070-TSK-RWT Document 23 Filed 09/14/20 Page 5 of 12 PageID #: 888
  NUTTER V. COMMISSIONER OF SOCIAL SECURITY                                  1:19-CV-70

  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 21],
   GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 15],
  AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 12]

         Plaintiff argues that the Magistrate Judge speculated in

  finding that the ALJ would have reached the same factual finding

  concerning Plaintiff’s limitations with his left hand had the ALJ

  determined in Step Two that Plaintiff’s left hand was atrophied.

  In    Step    Two,   the   ALJ   considers      the   severity      of     the    medical

  impairment. Only a de minimus threshold is required before moving

  to Step Three. Woodson v. Berryhill, No. 3:17-CV-347, 2018 WL

  4659449, at *4 (E.D. Va. Aug. 7, 2018), report and recommendation

  adopted, 2018 WL 4658681 (Sept. 27, 2018). District courts within

  the    Fourth    Circuit    have   found       that   “an    ALJ    does    not    commit

  reversible error by omitting an impairment at step two, so long as

  the ALJ considers the impairment in subsequent steps.” See id.

         Here, during the ALJ’s Step Two determination, the ALJ did

  not discuss Plaintiff’s left-hand atrophy. The ALJ still found

  severe       impairments   that    warranted      proceeding        to     Step    Three,

  including status post total arthroplasty of the left knee; right

  hip total replacement; degenerative disc disease of the lumbar

  spine; degenerative disc disease of the cervical spine; status

  post fusion at C6-7; early degenerative disc disease with disc

  bulge at T4-5, with dropped head syndrome; chronic pain and

  myalgias;       osteoarthritis     of   the     right       knee;   and    generalized

  polyneuropathy. R. 19.

                                             5
Case 1:19-cv-00070-TSK-RWT Document 23 Filed 09/14/20 Page 6 of 12 PageID #: 889
  NUTTER V. COMMISSIONER OF SOCIAL SECURITY                        1:19-CV-70

  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 21],
   GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 15],
  AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 12]

         Further, the ALJ considered the left-hand atrophy during

  later steps. R. 22-30. The ALJ considered the left-hand atrophy

  when establishing Plaintiff’s residual functional capacity and

  Plaintiff’s ability to perform work as a gas dispatcher. Id. She

  considered    Plaintiff’s   testimony     about   his   left-hand   issues,

  specifically his significant grip issues, his inability to feel

  hot and cold, and his lack of full feeling in the hand. Id. While

  recognizing Plaintiff’s alleged debilitating pain and functional

  hand difficulties, the ALJ also found that Plaintiff still reported

  the ability to drive, use a computer, feed pets, cook meals, and

  perform house work with his hands. Id.

         By identifying several other severe impairments, the ALJ met

  the de minimus threshold required to move to Step Three of the

  analysis. She then discussed the left-hand atrophy during later

  steps. For these reasons, the Magistrate Judge did not err in

  concluding that it was harmless to leave the left-hand atrophy out

  of Step Two and that it did not impact the overall disability

  determination. The Court overrules this objection.

         2.    Objection #2: Dr. Lateef

         Plaintiff contends that the ALJ did not provide explanation

  for the implicit rejection of Dr. Lateef’s medical testimony and

  that   the   Magistrate   Judge   erred   in   finding    that    the   ALJ’s

                                       6
Case 1:19-cv-00070-TSK-RWT Document 23 Filed 09/14/20 Page 7 of 12 PageID #: 890
  NUTTER V. COMMISSIONER OF SOCIAL SECURITY                      1:19-CV-70

  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 21],
   GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 15],
  AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 12]

  determination     of   residual    functional    capacity    (“RFC”)    was

  supported by substantial evidence.

        At Step Three, the ALJ considers the opinions and testimony

  of medical professionals to determine the medical severity of the

  impairments and the RFC. Bonvillain v. Berryhill, No. 1:18-cv-978,

  2019 WL 1232840, at *3 (E.D. Va. Mar. 15, 2019). The ALJ must

  “weigh and evaluate every medical opinion in the record.” Monroe

  v. Comm'r of Soc. Sec., No. 1:14CV48, 2015 WL 4477712, at *7

  (N.D.W. Va. July 22, 2015).

        The ALJ should give more weight to the opinions of treating

  sources and examining sources, as opposed to non-treating and non-

  examining sources. Graham v. Berryhill, No. 7:18-CV-22-FL, 2019 WL

  1272545, at *4 (E.D.N.C. Jan. 10, 2010), report and recommendation

  adopted, 2019 WL 1270933 (E.D.N.C. Mar. 19, 2019). The ALJ should

  consider the following factors when determining the weight given

  to different medical opinions: “(1) examining relationship, (2)

  treatment relationship, (3) supportability, (4) consistency, (5)

  specialization, and (6) any other factors that tend to support or

  contradict the medical opinion.” Bonvillain, 2019 WL 1232840, at

  *3. The ALJ is not required to explicitly weigh all of the factors;

  she is required only to provide reasons for her findings. Id. at

  *9.

                                       7
Case 1:19-cv-00070-TSK-RWT Document 23 Filed 09/14/20 Page 8 of 12 PageID #: 891
  NUTTER V. COMMISSIONER OF SOCIAL SECURITY                            1:19-CV-70

  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 21],
   GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 15],
  AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 12]

        The   treating    physician’s      opinion   should      be   given   “great

  weight and may be disregarded only if persuasive contradictory

  evidence exists to rebut it.” Monroe, 2015 WL 4477712, at *29

  (quoting Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996)). This

  is because “it reflects an expert judgment based on a continuing

  observation of the patient's condition over a prolonged period of

  time.” Id. (quoting Mitchell v. Schweiker, 699 F.2d 185, 187 (4th

  Cir. 1983)). The opinions of the treating physician or other

  governmental entities are not binding. Id. The ALJ’s determination

  of the weight of certain medical opinions should not be disturbed,

  so long as sufficient reason is provided. Dunn v. Colvin, 607 F.

  App’x 264, 267 (4th Cir. 2015).

        Here, Dr. Lateef’s medical opinion was that Plaintiff could

  not perform “frequent” fine manipulation with his left hand. R.

  98. The ALJ, however, determined that Plaintiff could not perform

  “constant” fine manipulation. R. 22. In support of this finding,

  first,   the   ALJ    reasoned    that   Dr.   Lateef    was   not    a   treating

  physician or an examining physician. R. 29. Rather, Dr. Lateef was

  a “non-examining State Agency physician” and had not reviewed the

  entire record presented at the hearing level. Id. In addition,

  other    medical     opinions    and   Plaintiff’s      Function     Report   were



                                           8
Case 1:19-cv-00070-TSK-RWT Document 23 Filed 09/14/20 Page 9 of 12 PageID #: 892
  NUTTER V. COMMISSIONER OF SOCIAL SECURITY                               1:19-CV-70

  MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
   [ECF NO. 20], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 21],
   GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 15],
  AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 12]

  inconsistent       with   Dr.    Lateef’s        opinion    regarding       the   hand

  manipulation. R. 24-25, 27, 29.

        For these reasons, the Magistrate Judge did not err in finding

  that the ALJ properly weighed the medical opinions and provided

  substantial evidence to justify giving Dr. Lateef’s opinion less

  weight. This objection is overruled.

        3.    Objection #3: Conflict between DOT and VE

        Plaintiff argues that the Magistrate Judge erred in finding

  that the ALJ resolved a conflict between the vocational expert’s

  testimony    and    the   Dictionary       of    Occupational      Titles    (“DOT”).

  Specifically, the vocational expert (“vocational expert” or “VE”)

  thought     the    gas    dispatcher        job      required     “frequent”       fine

  manipulation,       while       the   DOT        reported       “occasional”       fine

  manipulation. R. 72-73, 75.

        ALJs are required to identify and resolve conflict between a

  vocational expert’s testimony and the DOT. Pearson v. Colvin¸ 810

  F.3d 204, 208 (4th Cir. 2015). However, an ALJ “may not rely on

  evidence provided by a VE, . . . if that evidence is based on

  underlying    assumptions        or   definitions       that     are   inconsistent

  with . . . regulatory           policies        or   definitions.”      SSR       00-4P

  (S.S.A.), 2000 WL 1898704, at *3 (Dec. 4, 2000). An ALJ may resolve

  apparent conflicts through the use of interrogatories, and the

                                             9
Case 1:19-cv-00070-TSK-RWT Document 23 Filed 09/14/20 Page 10 of 12 PageID #: 893
  NUTTER V. COMMISSIONER OF SOCIAL SECURITY                      1:19-CV-70

   MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
    [ECF NO. 20], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 21],
    GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 15],
   AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 12]

  responding explanation can serve as substantial evidence. Pearson,

  810 F.3d at 210 n.4. An ALJ’s decision can be upheld by a reviewing

  court only if the explanation is reasonable and provides a basis

  for relying on the DOT. Id. at 210.

        Here, according to the hearing transcript, the vocational

  expert acknowledged that someone who could not do constant fine

  manipulation with their left hand could still perform the duties

  of a gas dispatcher. The following exchange took place during the

  hearing in front with the ALJ:

              ALJ: So, the hypothetical was that work should
              not require constant, overhead reaching with
              the left arm and shoulder, or constant, fine
              manipulation with the left hand. In addition
              to the other –

              VE: Oh, I’m sorry, Judge. Let me research it.
              Then they can do the past work of a dispatcher.

              ALJ: And if I were to change it to say
              occasional fine manipulation with the left
              hand,   and   that’s   changing    the   prior
              hypothetical, now what would your response be?

              VE: My response would be by the DOT with the
              occasional could do it. As I’ve observed it,
              could not. I think it would be frequent.

  R. 73. In her decision, the ALJ provided the following reasons for

  resolving the conflict:

              In   comparing   the  claimant's  residual
              functional capacity with the physical and


                                       10
Case 1:19-cv-00070-TSK-RWT Document 23 Filed 09/14/20 Page 11 of 12 PageID #: 894
  NUTTER V. COMMISSIONER OF SOCIAL SECURITY                      1:19-CV-70

   MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
    [ECF NO. 20], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 21],
    GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 15],
   AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 12]

              mental demands of this work, the undersigned
              finds that the claimant is able to perform the
              job of Dispatcher it as actually and generally
              performed.        In   so    concluding,    the
              Administrative Law Judge has considered the
              January   2018 hearing     testimony    of the
              impartial vocational expert, in which he
              indicated that this job does not require the
              performance    of work    related    activities
              precluded    by    the   residual    functional
              capacity. Further, this job could be performed
              by the claimant as he had previously performed
              it, as it was performed at a sedentary level
              of physical exertion and could be performed
              with     the     additional     non-exertional
              restrictions indicated in the prescribed
              residual functional capacity. (SSR-00-4P).
              Additionally, the claimant has no mental
              impairment that would limit his mental ability
              to perform the duties of this job.

              Pursuant to SSR 00-4p and Pearson v. Colvin
              (No.    14-2255),   the    undersigned    has
              determined that the vocational expert's
              testimony is consistent with the information
              contained in the Dictionary of Occupational
              Titles, except for any possible variances not
              addressed in the DOT. In this respect, the
              undersigned    has   determined    that   the
              vocational expert's testimony is based upon
              his professional experience.

  R. 30 (emphasis added).

        For these reasons, the Magistrate Judge was correct in

  finding that the ALJ, by asking questions at the hearing,

  properly identified and resolved the conflict.



                                       11
Case 1:19-cv-00070-TSK-RWT Document 23 Filed 09/14/20 Page 12 of 12 PageID #: 895
  NUTTER V. COMMISSIONER OF SOCIAL SECURITY                      1:19-CV-70

   MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
    [ECF NO. 20], OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 21],
    GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 15],
   AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 12]

                               VI.   CONCLUSION
        The Court reviewed the remainder of the R&R for clear error

  and found none. For the reasons discussed above, Plaintiff’s

  objections are     OVERRULED. The     Court ADOPTS     the R&R in full.

  Defendant’s Motion for Summary Judgment is GRANTED [ECF No. 15].

  Plaintiff’s Motion for Summary Judgment is DENIED [ECF No. 12].

  This action is STRICKEN from the Court’s active docket.

        The Clerk is instructed to enter a separate judgment order

  and to transmit copies of this Memorandum Opinion and Order to

  counsel of record.

        It is so ORDERED.

        DATED: September 14, 2020

                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       12
